Title: Patrick Gibson to Thomas Jefferson, 13 April 1818
From: Gibson, Patrick
To: Jefferson, Thomas


                        
                             Sir
                            Richmond
13th Apl 1818—
                        
                        I have received your favor of the 10th Inst inclosing a letter for Mr Vaughan and your dft on the US: bank for the proceeds of a note of $3000.—Colo Nicholas sent me a few days ago, your note for that sum in favor of Thos J. Randolph with a request that if not absolutely compelled, I would not offer it until his return say next week—I think it therefore adviseable to wait until that time knowing that at their last discount day about 150,000 $ of good paper was rejected, this will also afford you time to send me a proper check to draw the money which must be signed by Thos J: Randolph, as the note is drawn in his favor and of course goes to his credit let it also be for a specific sum say $2968.—the disct being $32.—If it were not defeating your intention I could obviate this difficulty by putting my name to it, of this you can inform me in time. I shall retain the letter to Mr V: until we know the result—Inclosed is A/Sales of 207 bls flour—with Copy of your a/currt  to this date balanced by $514.26 in your favor the 40 bls: on hand are  of Lynchburg crop—With much respect
                        
                            I am Sir Your obt servt
                            Patrick Gibson
                        
                    